[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO STRIKE #117
The motion to strike the third count sounding in CUTPA/CUIPA is granted. A review of paragraph 21 of plaintiff's revised complaint dated June 19, 1995 convinces the court that the claims contained therein are Connecticut General Statutes § 38a-816
(6) violations, not § 38a-816 (1) violations, and accordingly require more than a single act of insurance misconduct. Mead v.Burns, 193 Conn. 651, 659; Lees v. Middlesex Insurance Co.,229 Conn. 842, 849. The attempts to comply with these cases by the allegations of paragraph 24 and paragraph 25 of the same count fail as those paragraphs contain mere conclusions.
The motion to strike the fourth count sounding in CUTPA is likewise granted. That count does not allege facts to establish a separate cause of action under CUTPA, but rather states mere conclusions.
Finally, the motion to strike paragraph 4 of the prayer for relief is likewise granted. That paragraph seeks damages pursuant to Connecticut General Statutes § 42-110 et seq. and § CT Page 5149-EEEE 38-816 et seq., CUTPA and CUIPA, As the court has struck those allegations claims, the relief sought under them must be struck also.
LAWRENCE L. HAUSER, JUDGE